  

Exhibit 10.6

 

Base Salaries for Executive Officers

 

As of January 1, 2017 the following are the base salaries (on an annual basis)
of the executive officers (as defined in Rule 3b-7 of the Exchange Act) of
Access National Corporation:

 

Michael W. Clarke  $435,625  President and Chief Executive Officer            
Dean Hackemer  $386,250  President, Mortgage Division             Mark D. Moore 
$287,500  President, Bank             Robert C. Shoemaker  $334,750  Executive
Vice President             Margaret M. Taylor  $314,150  Executive Vice
President and Chief Financial Officer     

 

 